UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6164


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CURTIS LEE RUCKER, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Kenneth D. Bell, District Judge. (5:18-cr-00057-KDB-DCK-1)


Submitted: July 20, 2021                                          Decided: July 23, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Lee Rucker, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Curtis Lee Rucker, Jr., appeals the district court’s order denying his motion for

release to home confinement under the Coronavirus Aid, Relief, and Economic Security

Act, Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516 (2020) (“CARES Act”). The

district court correctly concluded that it lacked the authority to grant Rucker the requested

relief because, “under the CARES Act, the Attorney General[] has plenary control over

[federal] inmates’ placement.” United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir.

2021). We therefore affirm the district court’s order. United States v. Rucker, No. 5:18-

cr-00057-KBD-DCK-1 (W.D.N.C. June 5, 2020).             We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2